Citation Nr: 1608184	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent from December 12, 2002 to August 16, 2004, in excess of 50 percent from August 16, 2004 to January 19, 2011, and in excess of 70 percent from January 19, 2011, to include the issue of whether service connection for alcoholism as secondary to PTSD is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 19, 2011.  

3.  Entitlement to an effective date prior to January 19, 2011 for basic eligibility for Dependents' Educational Assistance (DEA) benefits.  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to June 1974.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD, effective December 12, 2002, and evaluated it as 10 percent disabling.  The Veteran appealed for a higher rating.  The appeal is also from a May 2015 rating decision, which granted basic eligibility for Dependents' Educational Assistance, effective January 19, 2011.  The Veteran appealed for an earlier effective date.  

Rating decisions of December 2007 and May 2015 awarded temporary total (100 percent) ratings for PTSD from January 5, 2006 to March 1, 2006, from May 22, 2007 to August 1, 2007, and from February 18, 2014 to April 1, 2014, for hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29.   

In October 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed at the Board; a transcript of that hearing is associated with the Veteran's claims file.  In response to a Board letter, the Veteran in August 2015 declined the opportunity for another hearing before a VLJ who would decide his claim.  

A January 2013 Board decision granted a 70 percent rating for PTSD, effective January 19, 2011, and remanded the case to the RO for additional development as to the issues of a rating higher than 10 percent for PTSD prior to January 19, 2011 and of entitlement to a TDIU rating.  The Veteran appealed the Board's decision as to the assignment of a 70 percent rating from January 19, 2011 to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the claim for a rating higher than 70 percent is concerned, and to remand the case to the Board.  The Court in a March 2014 Order granted the Joint Motion and remanded the case to the Board for action consistent with the Joint Motion.  

In September 2014, the Board remanded the case to the RO for additional development.  Then, a May 2015 rating decision granted a 50 percent rating from August 16, 2004, and granted a TDIU rating (and basic eligibility for DEA benefits) effective from January 19, 2011.  The Veteran has continued his appeal for higher ratings, including a TDIU rating prior to January 19, 2011.  

In October 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 and 
38 C.F.R. § 20.901.  Such opinion was received by the Board in November 2015.  As the opinion was deemed insufficient to decide the claim, the Board sought another expert opinion through the VHA in December 2015.  That opinion was received by the Board in January 2016.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of whether the Veteran is entitled to higher ratings for PTSD includes the threshold issue of whether service connection for alcoholism as secondary to the PTSD is warranted.  The decision herein below addresses that threshold issue, and as a result of the favorable finding, the issues regarding the ratings for PTSD, and seeking a TDIU rating prior to January 19, 2011 is warranted, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

Competent evidence shows that the Veteran's alcoholism is proximately due to or the result of his service-connected PTSD.


CONCLUSION OF LAW

Service connection for alcoholism, as secondary to (and part and parcel of) service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of (1) a current disability; (2) a service-connected disability; and (3) a causal connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388  (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted in the Introduction, this case is before the Board in part on the issue of whether the Veteran is entitled to higher ratings for his service-connected PTSD; the issue of entitlement to a TDIU rating prior to January 19, 2011 is part and parcel of that issue.  In evaluating PTSD, such as in a May 2015 rating decision where temporary total disability ratings were assigned, the RO has expressly noted that the Veteran's alcohol abuse was not service-connected.  Consequently, the social and occupational impairment attributable to the Veteran's alcoholism was not considered.  However, medical evidence in the file raised the question of whether his alcoholism was part and parcel, symptomatic, or a manifestation of the PTSD.  Thus, the threshold question to be addressed is whether the evidence shows that the Veteran's diagnosed alcoholism may be service-connected, as secondary to PTSD.  After review of the evidence, the Board finds that there is clear medical evidence to establish that his alcoholism is proximately due to or the result of PTSD.  

The Veteran's  service treatment records do not show any complaints, diagnosis, or treatment for alcoholism, but he did suffer a personal assault which became the stressor upon which service connection for PTSD was established in a February 2007 RO rating decision.  There is no apparent history of a substance use disorder prior to the military trauma.  After service, there is a long history of alcohol abuse and treatment (including many times as an inpatient at the VA), and a history of incarceration related to such abuse (e.g., for multiple DUIs and other arrests).  

At an October 2012 hearing, when he testified about his PTSD symptoms, the Veteran reported that he maintained no contact with family because they would not have anything to do with him after his return from Vietnam due to his drinking.  He also related a history of legal troubles (mainly occurring in the 1980s) that included nine DUIs and a two and a half year prison term.  

In a private evaluation report of August 2014, Dr. Logsdon indicated that he reviewed the Veteran's entire claims file and interviewed the Veteran.  In his conclusions regarding the Veteran's social and occupational impairment, he appeared to consider the Veteran's alcohol abuse as a symptom or manifestation of his PTSD.  For example, he noted that the Veteran was admitted to a private facility in January 2012 due to excessive anger and drinking, at which time he was given a GAF score of 10, which Dr. Logsdon found to be consistently the case since 2002 and to be evidence of the Veteran's total impairment due to PTSD since 2002.  

In a November 2015 VHA opinion, the consulting expert observed among other things that the Veteran received treatment for alcohol dependence, and found that his unemployability was due to severe and recurrent alcoholism.  In discussing the Veteran's history of alcoholism, she raised the question of whether the personal assault in service (underlying the Veteran's PTSD) caused his alcoholism, but did not provide a definitive answer on the matter.  Therefore, the Board requested a clarifying opinion from another expert concerning the relationship, if any, between alcoholism and PTSD.  In a January 2016 response, the consulting expert addressed the question of whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's alcohol dependence and/or other substance abuse was etiologically related to his period of service from June 1970 to June 1974, to include a personal assault therein.  After review of the Veteran's record and with specific citations to his medical history and mental health treatment reports, the expert answered in the affirmative.  There is no other medical opinion that directly addresses the etiology of the Veteran's alcoholism.  

After consideration of the foregoing, it is the judgment of the Board that competent evidence shows that the Veteran's alcoholism was acquired as secondary to or as a symptom of his service-connected PTSD.  Accordingly, secondary service connection for alcoholism under 38 C.F.R. § 3.310 is warranted.


ORDER

Service connection for alcoholism as secondary to the service-connected PTSD is granted.  





REMAND

In light of the determination herein above that the Veteran's alcoholism is proximately due to or the result of his service-connected PTSD, the Board finds that the case must be returned to the RO for its determination as to whether higher ratings are warranted for PTSD (including whether a TDIU rating is warranted) for the various periods encompassed by this appeal upon consideration of the functional impairment due to alcoholism.  

The RO, in May 2015 rating decision, granted basic eligibility for DEA benefits, effective January 19, 2011.  On a VA Form 21-0958 filed in September 2015, the Veteran indicated his (timely) disagreement with the issue of the effective date arising out of the rating decision.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not yet issued the Veteran a SOC on the issue for which he has filed a notice of disagreement in September 2015.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In light of the decision granting service connection for alcoholism as secondary to or a symptom of service-connected PTSD, the AOJ should readjudicate the claims seeking ratings for PTSD in excess of 10 percent from December 12, 2002 to August 16, 2004, in excess of 50 percent from August 16, 2004 to January 19, 2011, and in excess of 70 percent from January 19, 2011; and of entitlement to a TDIU rating prior to January 19, 2011.  

In so doing, the AOJ should consider pertinent VA and private treatment records, VA examination reports of November 2006, September 2008, October 2012, and March 2013, the August 2014 report of Dr. Logsdon, and the November 2015 report of a VHA consulting expert.  If a benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC); afford the Veteran and his attorney opportunity to respond; and return the case to the Board. 

2.  Following completion of the foregoing and to the extent that the Veteran's claims for a 100 percent rating for PTSD or a TDIU rating are not granted in full, the AOJ should issue a SOC addressing the claim seeking an effective date prior to January 19, 2011 for basic eligibility for DEA benefits .  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.  If that occurs that matter should also be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


